DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recite the limitation "a particular logic circuit."  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends 
–a particular arithmetic logic circuit--.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs et al (hereinafter Dobbs), U.S. Publication No. 2014/0143520 A1, in view of Wilson, U.S. Publication No. 2002/0199090 A1.
Referring to claims 1 and 7, taking claim 1 as exemplary, Dobbs discloses an apparatus [fig. 1], comprising:
a plurality of processors [fig. 1, processing elements (PEs)];
a plurality of data memory routers [fig. 1, data memory routers (DMRs)] coupled to the plurality of processors in an interspersed arrangement [paragraphs 18, 54, “a plurality of processors and configurable communication elements are coupled together in an interspersed arrangement”; “A DMR is also referred to herein as a ‘configurable communication element’”], wherein a particular data memory router is configured to 
Dobbs does not explicitly disclose wherein a particular processor of the plurality of processors is configured to:
set a particular predicate flag of a plurality of predicate flags that includes a first set predicate flags associated with a datapath included in the particular processor; and
conditionally execute an instruction using the plurality of predicate flags.
However, Wilson discloses wherein a particular processor of the plurality of processors is configured to:
set a particular predicate flag of a plurality of predicate flags [paragraph 119, “The flags of a predicate register can be set”] that includes a first set predicate flags [paragraph 119, The flags are stored in a plurality of multi-bit predicate registers. Each predicate register comprises a plurality of flags, one for each lane on which the instruction is to be conditionally executed] associated with a datapath included in the particular processor [fig. 11, datapath from 1100 to 1132; paragraphs 118-119, “The flags in the designated predicate register control a set of switches, one for each operand lane. These switches control whether or not the result of the operation updates 
conditionally execute an instruction using the plurality of predicate flags [paragraph 119, “An operation defined in a computer instruction is conditionally performed per operand lane in dependence upon single bit flags”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wilson in the invention of Dobbs, to implement wherein a particular processor of the plurality of processors is configured to:  set a particular predicate flag of a plurality of predicate flags that includes a first set predicate flags associated with a datapath included in the particular processor; and conditionally execute an instruction using the plurality of predicate flags, in order to provide improved performance and reduce the need to code long sequences [Wilson, paragraph 122].
Referring to claims 2 and 8, taking claim 2 as exemplary, the modified Dobbs discloses the apparatus of claim 1, wherein the particular processor includes an address generator unit, and wherein the plurality of predicate flags includes a second set of predicate flags associated with the address generator unit [Wilson, paragraph 91, The decode circuitry indicates the predicate register pr1 to be checked and the type of check to be performed to the checking circuit 70. The label used to generate the branch target address is held in a temporary buffer 72. Responsive to the indications from the fetch/decode circuitry, the checking circuit 70 accesses the predicate register pr1 and 
Referring to claims 4 and 10, taking claim 4 as exemplary, the modified Dobbs discloses the apparatus of claim 1, wherein the particular processor is further configured to:
in response to an execution of a test instruction, compare a first value and a second value to generate a result [Wilson, paragraph 112]; and
set, based on the result, the particular predicate flag [Wilson, paragraph 112].
Referring to claims 5 and 11, taking claim 5 as exemplary, the modified Dobbs discloses the apparatus of claim 4, wherein to compare the first value and the second value, the particular processor is further configured to perform a logical operation using the first value and the second value to generate the result [Wilson, paragraph 112].
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs, in view of Wilson, as applied to claim 7 above, and further in view of Wang et al (hereinafter Wang), U.S. Publication No. 2004/0030860 A1.
Referring to claim 13, the modified Dobbs does not explicitly disclose the method of claim 7, wherein the datapath includes a plurality of slots, wherein the instruction is included in a particular slot of the plurality of slots, and wherein conditionally executing the instruction includes selecting, based on the particular predicate flag, the particular slot.
However, Wang discloses wherein the datapath includes a plurality of slots [fig. 4, slots 82-88], wherein the instruction is included in a particular slot of the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wang in the invention of the modified Dobbs, to implement wherein the datapath includes a plurality of slots, wherein the instruction is included in a particular slot of the plurality of slots, and wherein conditionally executing the instruction includes selecting, based on the particular predicate flag, the particular slot, in order to reduce branch delays and reduce the number of short jumps [Wang, paragraph 12].


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs et al (hereinafter Dobbs), U.S. Publication No. 2014/0143520 A1, in view of Nakamura, U.S. Patent No. 4,323,981.
Referring to claim 14, Dobbs discloses an apparatus, comprising:
a plurality of processors [fig. 1, processing elements (PEs)];
a plurality of data memory routers [fig. 1, data memory routers (DMRs)] coupled to the plurality of processors in an interspersed arrangement [paragraphs 18, 54, “a plurality of processors and configurable communication elements are coupled together in an interspersed arrangement”; “A DMR is also referred to herein as a ‘configurable communication element’”], wherein a particular data memory router is configured to relay received messages to at least one other data memory router of the plurality of data memory routers [paragraph 18, Each configurable communication element may include a local memory and a plurality of routing engines. Each routing engine may be configured to receive one or more messages from a plurality of sources, assign each received message to a given destination of a plurality of destinations and forward each message to assigned destination. The plurality of destinations may include routing engines included in a subset of the plurality of configurable communication elements; also see fig. 4A, 462, 468, 469, 470, 471, paragraphs 72-73, and fig. 10].
Dobbs does not explicitly disclose a particular processor that includes a plurality of datapaths including a particular datapath that includes a plurality of arithmetic logic circuits; and
wherein the particular processor of the plurality of processors is configured to:

execute the received instruction using the subset of the plurality of arithmetic logic circuits.
However, Nakamura discloses a particular processor [Abstract, “An information processor is provided with a plurality of ALU chips”] that includes a plurality of datapaths [fig. 4, first datapath comprising ALU 0 and its associated busses; second datapath comprising ALUs 1-3 and their associated busses] including a particular datapath that includes a plurality of arithmetic logic circuits [fig. 4, second datapath comprising ALUs 1-3 and their associated busses]; and
wherein the particular processor of the plurality of processors is configured to:
selectively activate, based on a received instruction, a subset of the plurality of arithmetic logic circuits [col. 9, lines 56-61, a microprogram instruction to be executed is set in the ROM data register 14. The ROM DATA register produces part of the instruction onto the data bus and into the control register. Control register 60 latches the data of DATA BUS's 0 to 5. As shown in FIG. 9, the control register specifies a combination of ALUs depending on the contents of the control register, hence a subset of the ALUs 1-3 can be selectively activated such as ALU1 and ALU2 (see fig. 9); the selection of ALUs is also based on a received instruction, where the part of the instruction is set in the control register 60]; and 
execute the received instruction using the subset of the plurality of arithmetic logic circuits [col. 10, lines 20-22; the examiner notes that the above 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nakamura in the invention of Dobbs, to implement a particular processor that includes a plurality of datapaths including a particular datapath that includes a plurality of arithmetic logic circuits; and wherein the particular processor of the plurality of processors is configured to:  selectively activate, based on a received instruction, a subset of the plurality of arithmetic logic circuits; and execute the received instruction using the subset of the plurality of arithmetic logic circuits, in order to provide shortened parallel operation time [Nakamura, col. 20, lines 42-43].
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs, in view of Nakamura, as applied to claim 14 above, and further in view of Noda et al (hereinafter Noda), U.S. Publication No. 2005/0285862 A1.
Referring to claim 15, the modified Dobbs does not explicitly disclose the apparatus of claim 14, wherein to selectively activate the subset of the plurality of 
selectively activate the subset of the plurality of arithmetic logic circuits using the decoded instruction.
However, Noda discloses wherein to selectively activate the subset of the plurality of arithmetic logic circuits, the particular processor is further configured to: decode the received instruction to generate a decoded instruction [fig. 90, paragraphs 666-667, selectively activating ALU control circuits 240a and 240b which correspond to ALU groups 32a and 32b; “ALU control circuits 240a and 240b are selectively activated in accordance with an output signal of an instruction decoder decoding an instruction”]; and
selectively activate the subset of the plurality of arithmetic logic circuits using the decoded instruction [fig. 90, paragraphs 666-667, selectively activating ALU control circuits 240a and 240b which correspond to ALU groups 32a and 32b; “ALU control circuits 240a and 240b are selectively activated in accordance with an output signal of an instruction decoder decoding an instruction”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Noda in the invention of the modified Dobbs, to implement wherein to selectively activate the subset of the plurality of arithmetic logic circuits, the particular processor is further configured to: decode the received instruction to generate a decoded instruction; and selectively activate the subset of the plurality of arithmetic logic circuits using the decoded instruction, in order to allowing flexible change in contents of processing [Noda, paragraph 22].
Referring to claim 18, the modified Dobbs does not explicitly disclose the apparatus of claim 14, wherein a particular logic circuit of the plurality of arithmetic logic circuits includes at least an adder circuit.
However, Noda discloses wherein a particular logic circuit of the plurality of arithmetic logic circuits includes at least an adder circuit [paragraph 210].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Noda in the invention of the modified Dobbs, to implement wherein a particular logic circuit of the plurality of arithmetic logic circuits includes at least an adder circuit, in order to allowing flexible change in contents of processing [Noda, paragraph 22].
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs, in view of Nakamura, as applied to claim 14 above, and further in view of Chung et al (hereinafter Chung), U.S. Publication No. 2014/0317388 A1.
Referring to claim 16, the modified Dobbs does not explicitly disclose the apparatus of claim 14, wherein the particular processor is further configured to route, based on the received instruction, data between given arithmetic logic circuits of the subset of the plurality of arithmetic logic circuits.
However, Chung discloses wherein the particular processor is further configured to route, based on the received instruction, data between given arithmetic logic circuits of the subset of the plurality of arithmetic logic circuits [paragraphs 22, 10, 18, switch configured to route, based on the switch configuration information, an output of a first functional unit to an input of a second functional unit; an operand switch controller configured to generate, based on the operand included in each of the selected at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chung in the invention of the modified Dobbs, to implement wherein the particular processor is further configured to route, based on the received instruction, data between given arithmetic logic circuits of the subset of the plurality of arithmetic logic circuits, in order to provide increased efficiency [Chung, paragraph 43].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs, in view of Nakamura, in view of Chung, as applied to claim 16 above, and further in view of Stansfield, U.S. Publication No. 2004/0001445A1.
Referring to claim 17, the modified Dobbs does not explicitly disclose the apparatus of claim 16, wherein the particular datapath includes a plurality of multiplex circuits including a particular multiplex circuit coupled between a first arithmetic logic circuit of the plurality of arithmetic logic circuits and a second arithmetic logic circuit of the plurality of arithmetic logic circuits, and wherein to route the data, the particular processor is further configured to selectively change a state of the particular multiplex circuit.
However, Stansfield discloses wherein the particular datapath includes a plurality of multiplex circuits including a particular multiplex circuit coupled between a first arithmetic logic circuit of the plurality of arithmetic logic circuits and a second arithmetic logic circuit of the plurality of arithmetic logic circuits [fig. 19], and wherein to route the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Stansfield in the invention of the modified Dobbs, to implement wherein the particular datapath includes a plurality of multiplex circuits including a particular multiplex circuit coupled between a first arithmetic logic circuit of the plurality of arithmetic logic circuits and a second arithmetic logic circuit of the plurality of arithmetic logic circuits, and wherein to route the data, the particular processor is further configured to selectively change a state of the particular multiplex circuit, in order to provide improved performance with a hierarchical routing network [Stansfield, paragraph 18].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs, in view of Nakamura, as applied to claim 14 above, and further in view of Chang et al (hereinafter Chang), U.S. Publication No. 2008/0046645 A1.
Referring to claim 19, the modified Dobbs does not explicitly disclose the apparatus of claim 14, wherein a particular logic circuit of the plurality of arithmetic logic circuits includes a lookup table configured to store an offset, and wherein the particular processor is further configured to execute the received instruction using the offset.
However, Chang discloses wherein a particular logic circuit of the plurality of arithmetic logic circuits includes a lookup table configured to store an offset, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chang in the invention of the modified Dobbs, to implement wherein a particular logic circuit of the plurality of arithmetic logic circuits includes a lookup table configured to store an offset, and wherein the particular processor is further configured to execute the received instruction using the offset, in order to reduce the waste of data storage space and allow easy access to data [Chang, paragraph 7].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs, in view of Nakamura, as applied to claim 14 above, and further in view of Wang et al (hereinafter Wang), U.S. Publication No. 2017/0134042 A1.
Referring to claim 20, the modified Dobbs does not explicitly disclose the apparatus of claim 14, wherein the received instruction specifies a log probability operation.
However, Wang discloses wherein the received instruction specifies a log probability operation [claim 7, instructions that, when executed by a processor, causes the processor to perform an MAP algorithm-based Turbo decoding method, the method 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wang in the invention of the modified Dobbs, to implement wherein the received instruction specifies a log probability operation, in order to provide a simple implementation structure, and prolonging effective decoding time [Wang, paragraph 20].


Allowable Subject Matter
Claims 3, 6, 9, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the particular processor is further configured to set, based on timing information associated with the address generator unit, a different predicate flag included in the second set of predicate flags, in combination with other recited limitations in claim 3.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the particular processor is further configured to set, based on timing information associated with the datapath, the particular predicate flag, in combination with other recited limitations in claim 6.

The prior art of record taken alone or in combination fails to teach and/or fairly suggest setting, by the particular processor and based on timing information associated with the datapath, the particular predicate flag, in combination with other recited limitations in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Farley Abad/           Primary Examiner, Art Unit 2181